FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10297

               Plaintiff - Appellee,             D.C. No. 4:13-cr-01759-JGZ

 v.
                                                 MEMORANDUM*
URIEL RODOLFO TORRES-
CISNEROS, a.k.a. Uriel Torres-Cisneros,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Uriel Rodolfo Torres-Cisneros appeals from the district court’s judgment

and challenges his guilty-plea conviction and 30-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Torres-Cisneros’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Torres-Cisneros the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal as to

Torres-Cisneros’s conviction, and we affirm his conviction.

      With respect to Torres-Cisneros’s sentence, we vacate and remand for

resentencing on an open record. Torres-Cisneros received an eight-level

sentencing enhancement under U.S.S.G. § 2L1.2(b)(1)(C) for a prior burglary

conviction although the probation officer was unable to confirm the specific statute

under which Torres-Cisneros was convicted, and the government did not present

any judicially noticeable documents indicating the specific statute of conviction.

Under these circumstances, the district court plainly erred by imposing the

enhancement. See United States v. Pimentel-Flores, 339 F.3d 959, 967-68 (9th

Cir. 2003). On resentencing, if the government seeks an enhancement under

section 2L1.2(b)(1)(C), it shall submit judicially noticeable documents

demonstrating the prior statute of conviction. If it does so, the district court shall

then determine whether Torres-Cisneros’s prior offense is an aggravated felony


                                            2                                     14-10297
within the meaning of section 2L1.2(b)(1)(C). If the government cannot provide

documentation establishing the prior statute of conviction, it may not seek an

enhancement for that conviction. See Pimentel-Flores, 339 F.3d at 967.

      Counsel’s motion to withdraw is GRANTED. On remand, the district court

shall appoint Torres-Cisneros new counsel.

      AFFIRMED in part; VACATED in part; REMANDED for

resentencing.




                                          3                                      14-10297